Title: From James Madison to Edmund Pendleton, 26 September 1780
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 26[t]h. 1780
Yesterday’s post disappointed me of the expected pleasure of a line from you. I hope the next will not fail to make amends for it.
I have nothing to add to the inclosed paper except that Ternay is yet unreinforced, Graves at Sea no one knows where or for what purpose, and Rodney with 10 Ships of the line still at the Hook, though according to some private accounts he also is gone to Sea. In this state of uncertainty conjectures & speculations abound as usual[.] I shall not trouble you with them, because, as far as they are founded in reason they will be much better formed by yourself. We hear nothing further of an intended visit from N.Y. to Virginia. With sincere respect & regard
I am Dr. Sr. Yrs. &c.
J. Madison Junr.

Edmd. Pendleton Esqr.

